   Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 1 of 19 PageID 5

Filing # 112552013 E-Filed 08/28/2020 12:43:09 PM


                                                    IN THE CIRCUIT COURT OF THE
                                                    NINTH JUDICIAL CIRCUIT IN AND
                                                    FOR ORANGE COUNTY,FLORIDA

       KATY CADET,
                                                    CASE NO.:
              Plaintiff,

       VS.


       RADIXX SOLUTIONS INTERNATIONAL,INC.,
       a Foreign Profit Corporation,

              Defendant.


                     VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

              Plaintiff, KATY CADET (hereafter "CADET"), by and through her counsel, hereby files

      this Complaint and Demand for Jury Trial against RADIXX SOLUTIONS INTERNATIONAL,

      INC.(hereafter"RADIXX"),and alleges as follows:

                                          NATURE OF ACTION

              1.     This is an action arising from and seeking redress against RADIXX for gender,

      pregnancy discrimination, disability discrimination, failure to accommodate and retaliation

      pursuant to the Florida Civil Rights Act of 1992, Florida Statutes, Chapter 760, et seq.("FCRA").

             2.      CADET also alleges unlawful retaliation against RADIXX as prohibited by the

      State of Florida's Private Sector Whistleblower Act, Florida Statutes, §§448.]01, et seq.

             3.      CADET also alleges violations ofthe Family and Medical Leave Act("FMLA").

                                     JURISDICTION AND VENUE

             4.     The claims asserted herein seek damages in excess of $30,000. This Court

      possesses jurisdiction over this Complaint.




                                                      1
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 2 of 19 PageID 6




           5.     Venue is proper in the Circuit Court of the Ninth Judicial Circuit as the acts and

   occurrences giving rise to the claims asserted herein took place in Orange County, Florida.

                                               PARTIES
                                                  •
          6.      At all times material hereto, CADET has been a resident of the state of Florida,

   with her principal place of residence in Orange County, Florida.

          7.      At all times material hereto, RADIXX was and is a Foreign Profit Corporation,

   doing business in Orange County, Florida.

          8.     At all times material hereto, RADIXX was an "employer" as defined by Florida

   Statutes, § 760.02(7), because it engaged in an industry affecting commerce and has fifteen (15)

   or more employee's for each working day in each of twenty (20) or more calendar weeks in the

   year the unlawful employment practices took place and the preceding calendar year.

         9.      At all times material to this action, RADIXX was an "employer" within the

  meaning of Florida Statutes §448.101(3), in that RADIXX is a Foreign Profit Corporation that

  regularly employed ten (10)or more persons.

          10.    At all times material hereto, RADIXX was likewise a covered employer under the

  FMLA,as it employed fifty (50)or more employees in, or within seventy five (75) miles of, the

  location where CADET worked.

         1 1.    At all times material hereto, CADET was employed by RADIXX,as defined by the

  FMLA,and met all eligibility requirements for protected leave under the FMLA,including having

  worked for at least twelve (12) months and not less than one thousand two hundred fifty (1,250)

  hours during the twelve month period preceding her leave request.

         12.    At all times material hereto, RADDCX was the employer of CADET.

                 COMPLIANCE WITH PROCEDURAL REQUIREMENTS



                                                2
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 3 of 19 PageID 7




           13.    CADET exhausted her administrative remedies under the FCRA by dual-filing

   Charges of Discrimination with the U.S. Equal Employment Opportunity Commission (EEOC)

   and the Florida Commission on Human Relations(FCHR) within three hundred sixty-five (365)

   days ofthe discriminatory conduct alleged in this action.

           14.    The FCHR made no determination as to the merits of CADET's allegations within

   the one-hundred eighty (180)day period following the filing of the Charge of Discrimination. As

   a result, CADET has satisfied any and all administrative requirements precedent to the filing of

   this action and is permitted to proceed to court pursuant to § 760.11,Florida Statutes.

                   FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

          15.     CADET was hired by RADDOC on or around September 18, 2007, as a Staff

   Accountant.

          16.     After excelling in her initial two years of employment with RADIXX, CADET

  received a promotion to Human Resources Manager in 2009.

          17.    Prior to CADET's promotion to Human Resources Manager, RADD0( did not

  have a Human Resources department, and CADET managed the department from its inception.

          18.    During the year of 2013, CADET received her Master's degree in Human

  Resources from The University of Central Florida, and she was promoted to Director of Human

  Resources at RADIXX.

          19.    CADET announced her pregnancy to RADIXX management on or around June 11,

  2018.

          20.    On June 28,2018, CADET had her annual performance review with John Elieson,

  CEO,and Jamie Schulze, COO. CADET received positive feedback on her review.




                                                  3
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 4 of 19 PageID 8




           21.       Because RADIXX had recently undergone a personnel change whereby CADET

   would now be reporting to Schulze, CADET asked Elieson if she would still be attending weekly

   staff meetings.

          22.     Elieson told CADET that she would continue to attend the staff meetings, since her

   attendance was necessary to perform her job duties.

          23.     Despite the assurances that Elieson had given to CADET, by July of 2018, she

   began to experience discrimination and was excluded from the weekly staff meetings.

          24.     When CADET asked her manager, Schulze, why she was no longer being included

   in the meetings, Schulze told her that she was no longer needed in these meetings. CADET,

   however, was aware that important employee related issues were often discussed and implemented

  during these meetings.

         25.     During the following month of September 2018, RADIXX's Director of Account

  Management, Nick Wilson, resigned.

         26.     Schulze was reluctant to have Wilson leave, and so she offered to create a new

  position of Chief of Stafffor him.

         27.     Wilson accepted the position, and CADET requested the job description from

  Schulze, but she never received it.

         28.     Having not received the job description for Wilson's new position, CADET once

  again sought clarification from Schulze about his role and duties.

         29.     Schulze responded by saying that Wilson would be assisting CADET to manage

  the various departments, and that since CADET was going on maternity leave, he could

  temporarily assume some of her duties.

         30.     On or around October 15,2018, RADIXX underwent a reduction in force ("RIF").



                                                 4
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 5 of 19 PageID 9




           31.    CADET was not included in any of the discussions or decisions leading up to the

   RIF.

           32,    Instead, Elieson and Schulze assigned Wilson to orchestrate the process.

           33.    By October 29,2018, CADET was told by RADIXX management that she would

   report to Wilson,even though Wilson was reluctant to oversee HR operations given that he had no

   experience in the field.

          34.      CADET was devastated to learn that her role in the company was being

   undermined and that she was being effectively demoted.

          35.     CADET voiced her frustrations to Schulze and Kevin Mahoney, Chief Financial

  Officer,and asked Schulze why she was demoted immediately after she announced her pregnancy.

          36.    Schulze did not have a response for CADET.

          37.    On October 31, 2018, CADET began to experience sharp stomach pains. She

  alerted her husband and was rushed to the hospital.

          38.    The doctors determined that CADET needed to immediately undergo an emergency

  Caesarean section.

          39.    CADET's son was born at 2:04 a.m. on November 1, 2018. Her delivery was

  premature by approximately 6 weeks, given her December 15,2018 due date.

          40.     CADET's son was severely underweight and was required to stay in the hospital

  for a total of20 days.

          41.    Further complicating the stress and anxiety of the birth, while in the hospital,

  CADET was told by several employees that RADIXX planned to terminate her and replace her

  with Wilson.




                                                 5
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 6 of 19 PageID 10




              42.    A recruiter at RADIXX told CADET that the Company was searching for a new

    Human Resources hire and asked CADET ifshe was not returning to her position after her FMLA

    leave.

             43.     Glorimar Hefner, Controller, also told CADET that RADIXX would allow CADET

    to come back to train Wilson but then terminate her soon after.

             44.     CADET had never communicated to anyone at RADIXX that she did not plan on

    returning after her FMLA leave.

             45.     During the time leading up to her delivery, CADET experienced several pregnancy

   complications, including having dangerously high blood pressure.

             46.    CADET's doctor recommended requesting reduced hours from RADIXX as a

   temporary reasonable accommodation.

             47.    When CADET requested an accommodation from Schulze for a short-term period

   until her delivery, Schulze gave no response and simply ignored the request.

          48.       Moreover, after her traumatic delivery, CADET had several complications

   involving the re-opening of her Caesarean section wound. CADET asked management for a

   reasonable accommodation and again, never received a response.

          49.       On January 25, 2019, CADET spoke to Wilson during a "kick off call" and asked

   him again for a reasonable accommodation due to her pregnancy complications, but Wilson flatly

   denied her request.

          50.       In addition to the discrimination against and failure to accommodate CADET,

  RADIXX interfered with CADET's FMLA rights while she was at the hospital.

          51.       Throughout CADET's stay at the hospital, RADIXX employees continuously

  contacted her about work-related matters.



                                                   6
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 7 of 19 PageID 11




           52.     Hefner brought a laptop to CADET while she was at the hospital so that CADET

    could work while on FMLA leave.

          53.      Rather than going to Wilson regarding these issues and payroll related matters

    while CADET was hospitalized, RADIXX blatantly interfered with CADET's FMLA rights.

          54.      Wilson was paid more than CADET while performing less duties as the HR

   Director.

          55.     In October of2018,CADET raised several issues related to improper pay practices.

          56.     While RADIXX ultimately addressed the concerns about the improper pay

   practices, CADET suffered retaliation because of her objections.

          57.     On February 1, 2019, CADET was forced to constructively terminate her

   employment because ofthe ongoing discrimination and retaliation.

                                        COUNT I
                                PREGNANCY DISCRIMINATION
                                        (FCRA)

          58.     CADET hereby incorporates the allegations set forth in Paragraphs 1 through 57

   and ofthe Complaint by reference.

          59.     CADET was pregnant, placing her within a protected class pursuant to FCRA.

         60.      CADET was, at all times material hereto, qualified to perform and did perform her

  job with RADIXX.

         61.      The FCRA prohibits employers from discriminating against employees on the basis

  of pregnancy.

         62.      CADET was subjected to discrimination and adverse employment actions when she

   was discriminated against based on her pregnancy and was constructively terminated from her

  position as Director ofHuman Resources.



                                                 7
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 8 of 19 PageID 12




           63.     RADIXX unlawful motivation (pregnancy discrimination) was revealed, in part,

    when RADD<X treated the non-pregnant employees more favorably than CADET.

           64.     As a direct and proximate cause of RADIXX discriminatory acts, CADET has

   incurred,and will continue to incur, economic damages in the form oflost wages and benefits, and

   other compensable damages in the form of emotional pain and suffering, inconvenience,

   embarrassment, humiliation, mental anguish, and loss ofenjoyment of life.

          65.     The unlawful employment practices complained of and the actions of RADIXX

   and/or its agents were willful, wanton, intentional and committed with malice or with reckless

   indifference to CADET's protected rights, entitling her to damages in the form of punitive

   damages.

          66.     CADET has retained counsel to represent her in this matter and has incurred, and

   will continue to incur, attorneys' fees and costs

                                       DEMAND FOR RELIEF

          WHEREFORE, Plaintiff CADET respectfully demands judgment against Defendant

   RADIXX for:

                 (a)     back pay;

                 (b)     front pay in lieu ofreinstatement;

                 (c)     compensatory damages;

                 (d)     punitive damages;

                 (e)     attorneys' fees and costs ofthis action; and

                 (0      such other relief as this Court deemsjust and proper.




                                                   8
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 9 of 19 PageID 13




                                          COUNT II
                                    GENDER DISCRIMINATION
                                           (FCRA)

           67.    CADET hereby incorporates the allegations set forth in Paragraphs I through 57

    and of the Complaint by reference.

           68.    CADET is a female, placing her within a protected class pursuant to FCRA.

           69.    CADET was, at all times material hereto, qualified to perform and did perform her

   job with RADIXX.

           70.    The FCRA prohibits employers from discriminating against employees on the basis

   of gender (female).

          71.     CADET was subjected to discrimination and adverse employment actions when she

   was discriminated against based on her gender (female) and was constructively terminated from

   her position as a Director of Human Resources.

          72.     RADIXX unlawful motivation (gender discrimination) was revealed, in part, when

   RADIXX treated the male employees more favorably than CADET.

          73.     As'a direct and proximate cause of RADIXX discriminatory acts, CADET has

   incurred, and will continue to incur,economic damages in the form oflost wages and benefits, and

   other compensable damages in the form of emotional pain and suffering, inconvenience,

   embarrassment, humiliation, mental anguish, and loss of enjoyment of life.

          74.    The unlawful employment practices complained of and the actions of RADIXX

   and/or its agents were willful, wanton, intentional and committed with malice or with reckless

   indifference to CADET's protected rights, entitling her to damages in the form of punitive

   damages.




                                                 9
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 10 of 19 PageID 14




             75.    CADET has retained counsel to represent her in this matter and has incurred, and

     will continue to incur, attorneys' fees and costs

                                         DEMAND FOR RELIEF

             WHEREFORE, Plaintiff CADET respectfully demands judgment against Defendant

    RADIXX for:

                   (a)     back pay;

                   (b)     front pay in lieu ofreinstatement;

                   (c)     compensatory damages;

                   (d)     punitive damages;

                   (e).    attorneys' fees and costs of this action; and

                   (f)     such other relief as this Court deemsjust and proper.

                                          COUNT HI
                                  DISABILITY DISCRIMINATION
                                           (FCRA)

           76.     CADET hereby incorporates the allegations set forth in Paragraphs I through 57 of

   the Complaint by reference.

           77.     At all times relevant to this action, CADET had a disability as defined by the FCRA

   as she had physical impairments that substantially limited one or more major life activities.

           78.     At all times material herein, CADET was qualified to perform the essential

   functions of her position with or without a reasonable accommodation.

           79.     On August 11,2017, RADIXX terminated CADET from her position.

           80.     RADIXX's decision to terminate CADET was based on CADET's disabilities.

           81.     RADIXX violated the FCRA when it terminated CADET because of her

   disabilities.



                                                   10
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 11 of 19 PageID 15




            82.     As a direct and proximate cause of RADIXX's discriminatory acts, CADET has

    incurred, and will continue to incur, economic damages in the form oflost wages and benefits and

    other compensable damages in the form of emotional pain and suffering, inconvenience,

    embarrassment, humiliation, mental anguish, and loss ofenjoyment of life.

           83.     The unlawful employment practices complained of and the actions of RADDa

    and/or its agents were willful, wanton, intentional and committed with malice or with reckless

    indifference to CADET's protected rights, entitling her to damages in the form of punitive

    damages.

           84.     CADET has retained counsel to represent her in this matter and has incurred, and

    will continue to incur, attorneys' fees and costs.

                                        DEMAND FOR RELIEF

           WHEREFORE, Plaintiff CADET respectfully demands judgment against Defendant

   RADIXX for:

                  (a)      back pay;

                  (b)     front pay in lieu ofreinstatement;

                  (c)     compensatory damages;

                  (d)     punitive damages;

                  (e)     attorneys' fees and costs of this action; and

                  (0      such other relief as this Court deemsjust and proper.

                                          COUNT IV
                                  FAILURE TO ACCOMMODATE
                                           (FCRA)

          85.     CADET hereby incorporates the allegations set forth in Paragraphs 1 through 57 of

   the Complaint by reference.



                                                    11
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 12 of 19 PageID 16




            86.     At all times relevant to this action CADET had a disability as defined by the FCRA

    as he has physical impairments that substantially limit one or more major life activities.

            87.     CADET requested reasonable accommodations for her disabilities that would have

    enabled her to return to work and perform the essential functions of her job.

           88.     The reasonable accommodations requested by CADET would have allowed

    CADET to perform the essential functions of her job for RADDOC.

           89.     RADDOC did not engage CADET in the interactive process to determine reasonable

    accommodations.

           90.     RADDCX refused or failed to provide the reasonable accommodations that were

    requested by CADET.

           91.     As a direct and proximate cause of RADIXX's discriminatory acts, CADET has

    incurred,and will continue to incur, economic damages in the form oflost wages and benefits, and

   other compensable damages in the form of emotional pain and suffering, inconvenience,

   embarrassment, humiliation, mental anguish, and loss ofenjoyment of life.

          92.     The unlawful employment practices complained of and the actions of RADIXX

   and/or its agents Were willful, wanton, intentional and committed with malice or with reckless

   indifference to CADET'S protected rights, entitling her to seek an award of punitive damages.

          93.     CADET has retained counsel to represent her in this matter and has incurred, and

   will continue to incur, attorneys' fees and costs.

                                       DEMAND FOR RELIEF

          WHEREFORE, Plaintiff CADET respectfully demands judgment against Defendant

   RADDOC for:

                  (a)     back pay;



                                                   12
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 13 of 19 PageID 17




                   (b)     front pay in lieu of reinstatement;

                  (c)      compensatory damages;

                  (d)      punitive damages;

                  (e)      attorneys' fees and costs ofthis action; and

                  (f)      such other relief as this Court deemsjust and proper.


                                           COUNT V
                                     UNLAWFUL RETALIATION
                                           (FCRA)

           94.     CADET hereby incorporates the allegations set forth in Paragraphs 1 through 57 of

   the Complaint by reference.

           95.     CADET engaged in statutorily protected activity by objecting to and complaining

   of disability discrimination, exercising her right to an accommodation and unlawful conduct in

   violation of the FCRA.

           96.    RADDCX violated the FCRA by retaliating against CADET for objecting to the

   disability discrimination to which she was being subjected to and exercising her right to an

   accommodation, with such practices constituting an unlawful employment practice under the

   FCRA.

          97.     The adverse employment actions suffered by CADET include, but are not limited

   to, her termination, which was causally related to and in retaliation for CADET having engaged in

   the protected activity ofcomplaining about, and objecting in good faith to, disability discrimination

   as prohibited by the FCRA.

          98.     As a direct and proximate cause of RADIXX's discriminatory and retaliatory acts,

   CADET has incurred, and will continue to incur, economic damages in the form oflost wages and




                                                   13
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 14 of 19 PageID 18




    benefits and other compensable damages in the form of emotional pain and suffering,

    inconvenience, embarrassment, humiliation, mental anguish, and loss ofenjoyment of life.

           99.      The unlawful employment practices complained of and the actions of RADIXX

    and/or its agents were willful, wanton, intentional and committed with malice or with reckless

    indifference to CADET's protected rights, entitling her to damages in the form of punitive

    damages.

            100.    CADET has retained counsel to represent her in this matter and has incurred, and

    will continue to incur, attorneys' fees and costs.

                                        DEMAND FOR RELIEF

           WHEREFORE, Plaintiff CADET respectfully demands judgment against Defendant

    RADIXX for:

                   (a)     back pay;

                   (b)    front pay in lieu ofreinstatement;

                   (c)    compensatory damages;

                   (d)    punitive damages;

                   (e)    attorneys' fees and costs ofthis action; and

                   (0     such other relief as this Court deemsjust and proper.

                                         COUNT VI
                                 INTERFERENCE WITH RIGHTS
                                         (FMLA1

          101.     CADET hereby incorporates the allegations set forth in paragraphs 1 through 57 by

   reference.

          102.     At all times material hereto, CADET was eligible for leave under the FMLA as she

   was employed with RADIXX for over one year, worked in excess of 1,250 hours in the twelve



                                                    14
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 15 of 19 PageID 19




     month periods preceding each leave request, and worked at a location that employed fifty (50)or

     more employees within a seventy five (75) mile radius.

            103.      CADET sought leave in 2018 due to her treatment for a serious health condition.

            104.      CADET was approved to take leave by RADIXX.

            105.      At no time during 2018 did CADET exhaust her twelve (12) week entitlement to

    medical leave.

            106.      RADIXX interfered with CADET's right to leave by coercing, threatening and

    intimidating CADET in an attempt to make her forego her exercise ofthat right.

            107.      RADIXX further interfered with CADET's FMLA rights by requiring her to

    perform job duties while on leave.

            108.    RADIXX's interference with CADET's rights prompted the chain of events that

    ultimately caused her constructive discharge, thereby causing CADET to suffer lost wages and

    other earnings.

           109.     RADIXX acted in bad faith and with disregard of CADET's rights under the

    FMLA.

           110.    CADET has retained counsel to represent her in this matter and has incurred, and

    will continue to incur, attorney's fees and costs.

                                         DEMAND FOR RELIEF

           WHEREFORE,CADET demandsjudgment against RADIXX for:

                   (a)      back pay and/or lost earnings;

                   (b)      liquidated damages;

                   (c)      attorneys' fees and costs ofthis action pursuant to the FMLA;and

                   (d)     such other relief as this Court deemsjust and proper.



                                                     15
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 16 of 19 PageID 20




                                               COUNT VII
                                              RETALIATION
                                                (FMLA)

            1 11.    CADET hereby incorporates the allegations set forth in paragraphs 1 through 57 by

    reference.

            1 12.    Following CADET's exercise of rights under the FMLA, RADIXX retaliated

    against CADET by constructively terminating her employment.

            1 13.    This retaliatory conduct placed CADET in circumstances that no reasonable person

    would tolerate, resulting in her constructive discharge.

            1 14.    RADIXX acted in bad faith and with disregard of CADET's rights under the

   FMLA.

           115.      CADET has retained counsel to represent her in this matter and has incurred, and

    will continue to incur, attorney's fees and costs.

                                        DEMAND FOR RELIEF

           WHEREFORE,CADET demandsjudgment against RADIXX for:

                    (a)     back pay and/or lost earnings;

                    (b)    liquidated damages;

                    (c)    attorneys' fees and costs ofthis action pursuant to the FMLA;and

                    (d)    such other relief as this Court deemsjust and proper

                                  COUNT VIII
             RETALIATION IN VIOLATION OF FLORIDA'S PRIVATE SECTOR
              WHISTLE BLOWER ACT,FLORIDA STATUTES,4448.101 etsea.

          1 16.     CADET hereby incorporates the allegations set forth in Paragraphs 1 through 57

   Complaint by reference.




                                                    16
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 17 of 19 PageID 21




            117.    Florida Statutes, §448.102(3), expressly provides a cause of action for any

    employee who has been the object of a retaliatory personnel action because the employee, inter

    aim ,objected to, or refused to participate in, any activity, policy or practice ofthe employer which

    is or reasonably believed to be in violation of a law, rule or regulation.

            118.    CADET reported and notified RADIXX of, and objected to and refused to

    participate in, activities, policies and practices of RADIXX that are or reasonably believed to be

    violations oflaws, rules or regulations. Specifically, CADET objected to and complained of,inter

    alia, violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq., as amended ("FLSA").

           1 19.    As a direct result and proximate cause of CADET's legally protected objections to

    apparent violations of laws,rules or regulations pursuant to Florida Statutes §448.102(3), CADET

    was retaliated against in the terms and conditions ofher employment when she was constructively

   terminated.

           120.    RADIXX actively and knowingly participated in the retaliatory personnel actions

   against CADET because of her protected objections to and refusal to participate in apparent

   violations oflaws, rules or regulations in violation of Florida Statutes §448.101, et seq.

           121.    As a direct consequence of these actions, CADET suffered past and future

   pecuniary losses, emotional pain, suffering, humiliation, inconvenience, mental anguish, loss of

   enjoyment of life, loss of dignity and other non-pecuniary and intangible injuries.

                                       DEMAND FOR RELIEF

          WHEREFORE, Plaintiff CADET respectfully demands judgment against Defendant

   RADIXX for:

                   (a)    damages for lost wages, benefits and any other applicable remuneration;

                          other compensatory damages as permitted by law;



                                                    17
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 18 of 19 PageID 22




                  (c)     prejudgment interest;

                 (d)     Plaintiffs attorneys' fees and costs of this action pursuant to Florida
                         Statutes, §448.104;

                 (e)    injunctive relief consisting of an Order prohibiting further retaliatory action
                         by RADIXX as provided under Florida Statutes, §448.103(2)(a); and

                 (f)    any other such relief as this Court deemsjust and proper.

                                   DEMAND FOR JURY TRIAL

           Plaintiff, KATY CADET,hereby demands trial by jury on all issues so triable as a matter

    ofright.



   Date: August 28,2020

                                               Respectfully submitted,

                                               Will S. Schwartz
                                               Jill S. Schwartz, Esquire
                                               Florida Bar No.: 523021
                                               David H. Spalter, Esquire
                                               Florida Bar No.966347
                                              Lauren R. Robertson, Esquire
                                              Florida Bar No.: 109236
                                              R. Sebastian Arroyo, Esquire
                                              Florida Bar No.: 1013893
                                              JILL S. SCHWARTZ & ASSOCIATES,P.A.
                                              655 West Morse Blvd., Ste. 212
                                              Winter Park, Florida 32789
                                              Telephone: (407)647-8911
                                              Facsimile: (407)628-4994
                                              E-mail: ischwartz@schwartzlawfirm.net
                                              dspalter@,schwartzlawfirm.net
                                              Irobertson@schwartzlawfirm.net
                                              Attorneys for Plaintiff




                                                  18
Case 6:21-cv-00048-WWB-GJK Document 1-1 Filed 01/07/21 Page 19 of 19 PageID 23




                                                      VERIFICATION

             Personally appeared before the undersigned, KATY CADET, who being first duly swan,

     deposes and says that the allegations of this Complaint and Demand for Jury Trial, consisting 'of

      paragraphs 1 through 121, inclusive, are true and correct to the best of her knowledge, information

    . and belief.




                                                                                    44t1
                                                                                  KATY CAD

     STATE OF FLORIDA

     COUNTY OFE) 3r\.            1—) '



            The foregoing instrument was acknowledged before me this                        C.c..) day of _      ,,.2020

     by   KATY      CADET, who         is        personally               known   to   me   or   who     has   produced

     L cS xc()---k.e-aNe         laS identification, and who did take an oath.



                                               SCARLETT RODRicrUE1
                                            notary Public - Slate of Floildo
                                              Commission I act 11O59?
                                            My Comm.Expires May 31.2021




     Notary Public — State of Florida at Large

     My Commission Expires:          - \22..




                                                                   19
